           Case 1:21-cv-03546-GHW Document 16 Filed 09/16/21 Page 1 of 1

                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  DOC #: _________________
 ----------------------------------------------------------------------- X     DATE FILED: 9/16/2021
                                                                         :
 KAREEM NISBETT, individually and on                                     :
 behalf of all other persons similarly situated,                         :
                                                                         :     1:21-cv-03546-GHW
                                                 Plaintiff,              :
                                                                         :         ORDER
                              -against-                                  :
                                                                         :
 THE ALIXIR COMPANY, D/B/A BEV,                                          :
                                                                         :
                                                 Defendant.              :
                                                                         :
 ---------------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         Defendant’s September 16, 2021 request to extend the deadline to answer or otherwise

respond to the Complaint, Dkt. No. 15, is granted. The deadline to answer or otherwise respond to

the Complaint is extended from September 17, 2021 to October 18, 2021. In addition, the initial

pretrial conference currently scheduled for 2:00 p.m. on October 22, 2021, see Dkt. No. 14, is

adjourned to 4:30 p.m. on December 3, 2021. The conference will take place by telephone. The

parties are directed to the Court's Emergency Rules in Light of COVID-19, which are available on

the Court’s website, for the dial-in number and other relevant instructions. The parties are

specifically directed to comply with Rule 2(C) of the Court’s Emergency Rules. The joint status

letter and proposed case management plan described in the Court’s April 22, 2021 order are due no

later than November 26, 2021.

         SO ORDERED.

 Dated: September 16, 2021                                     _____________________________________
 New York, New York                                                     GREGORY H. WOODS
                                                                       United States District Judge
